7 F.3d 218
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Juan CAMILO-MONTOYA, Plaintiff, Appellant,v.UNITED STATES of America, Defendant, Appellee.UNITED STATES of America, Appellee.v.Juan CAMILO-MONTOYA, Defendant, Appellant,
Nos. 93-1211, 93-1270.
United States Court of Appeals,First Circuit.
September 23, 1993

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF RHODE ISLAND
Juan Camilo-Montoya on brief pro se.
Edwin J. Gale, United States Attorney, and James H. Leavey, Assistant United States Attorney, on brief for appellee.
D.R.I.
AFFIRMED.
Before Breyer, Chief Judge, Cyr and Boudin, Circuit Judges.
Per Curiam.


1
This is a consolidated appeal from two district court orders one, dated January 6, 1993, of District Judge Torres and the second, dated February 18, 1993, of Senior District Judge Boyle.  We have reviewed the record and the parties' briefs.  We affirm essentially for the reasons stated in those respective orders.


2
Affirmed.